I am privileged to address the General Assembly, and I know to whom I owe this privilege. I owe it to all those who, just over 70 years ago, rose up against a barbaric regime that had seized my country, France. I owe it to the nations that heard the cry of those who resisted and that from the Americas, Africa, Oceania and Asia sent their sons and daughters to France to help. Not all of them were familiar with France, but they knew that France’s defeat would also mean the defeat of the ideals they shared. They were proud of those ideals and were prepared to die to uphold them. They knew that their freedom and values were dependent upon the freedom of other men and other women living thousands of kilometres from them.
I owe the privilege to those who, once the war had ended, dared to attempt reconciliation and built a new international order. I owe it to people who, like René Cassin, understood that human rights were at the very core of international legitimacy. I owe it to people who brought the guilty to justice, tended to the victims and rectified mistakes. I owe it to those who believed that the values that the war had trampled must be restored to their rightful place.
Tolerance, freedom and humanity are the values on which the United Nations was built. And it was not because those values were beautiful but rather because they were just and made it possible to avoid the worst.
I do not speak of all this merely to talk about history, but because today I hear several of our colleagues talking about the future of our world, and forgetting somewhat where we have come from. What might seem exotic and far removed from our immediate interests is perhaps what determines and will determine most what lies ahead for us.
My country might have a unique place in the international order, but that means that it is also indebted to all those whose voices have gone unheard. I know that the duty of France is to speak for those whose voices are not heard. If we speak for them, we also speak for ourselves — now and for the future. Today I would like to speak for those forgotten voices.
I have heard Bana, who lives in Aleppo and whose voice I want to bring here. She has lived under the horror of bombings, of police and militia. She has lived in refugee camps. The Syrian people have suffered enough for the international community to acknowledge its collective failure and to question its methods.
To achieve just and lasting peace, we must focus urgently on a political settlement to the crisis by way of a transition, as the Security Council has called for through its unanimous adoption of resolution 2254 (2015). France and its partners have taken the initiative to support the efforts of the United Nations and to design, finally, an inclusive political road map for Syria. That is why I hope that we can establish a contact group made up of all of the five permanent members of the Security Council and relevant stakeholders.
The so-called Astana process can be useful, but it is not enough, and the past few days have revealed many problems. We have to give ourselves the resources we really need to begin negotiations, because the solution will ultimately be a political rather than a military one. It is in the interests of all of us and, of course, in Syrians’ interests above all.
In that context, I have already stated what our two red lines are. First, France will not waver where the use of chemical weapons is concerned. The perpetrators of the attack of 4 April must be brought to international justice, and that must never happen again. Secondly, it is absolutely crucial to ensure access to health care for all men and women and enable medical facilities to protect civilians. France will make this one of the priorities of its presidency of the Security Council next month.
When we act to achieve peace in Syria we are acting for the Syrian people, but we are also doing it to protect all of us against Islamist terrorism, because what we are primarily fighting in Syria and in Iraq is terrorism. We are acting for all who perished in attacks in recent months, because jihadi terrorism has struck our fellow citizens across all continents, regardless of religion. We must therefore protect ourselves by joining forces, and security must become our first priority. That is the focus of the initiatives that France has launched for combating terrorists’ use of the Internet and all their financing sources. That is why I hope we can organize a conference in 2018 on this effort, which I urge everyone here to become involved in. It is also the focus of the military action that France has undertaken as part of the coalition in Syria and Iraq, in accordance with international law. We are fighting terrorism not only on the military and diplomatic fronts but on the educational, cultural and moral fronts, too. It is part of our efforts in Asia as well as in the Middle East and Africa. And it must bring all of us together.
I have listened to Ousman, a schoolboy in Gao, and I would like to bring his voice in here today. Ousman is growing up in Mali under constant threat from indiscriminate attacks, and yet his only dream is to be able to go to school without risking his life. We are now all engaged in the Sahel — the United Nations, the countries of the region that are participating in the United Nations Multidimensional Integrated Stabilization Mission in Mali and the Force conjointe du G5 Sahel, and the European Union and its member States. And I would like to pay tribute to all stakeholders by acknowledging that it is an extremely difficult challenge with a high cost in human lives. Our challenge there is, again, eliminating terrorism and, in order to do that, building national capacities so that States can take charge of their security themselves. Regardless of the resources we put there, our collective effort will not succeed if the countries that are most affected are unable to take on their own responsibilities in that regard.
That is why I have supported the deployment of the Force conjointe du G5 Sahel since my first day in office, and I urge everyone here to mobilize collectively to that end, too. This is also why I want to invest in strengthening our support to African peacekeeping missions, because that is the future. We must all give new thought to the links between peacekeeping, regional organizations and host countries. Our capacity to respond to our peoples’ aspirations for peace depends on it. Certainly, a military response can never be the only response. Here I would like to emphasize the importance of a political response, and in that regard I have in mind the implementation of the Algiers Agreement for Peace and Reconciliation in Mali and our development policy.
I have also listened to Kouamé, and I want to bring his voice in here today. Left on the roadside, he crossed Africa before putting his fate in the hands of smugglers in Libya. He crossed the Mediterranean and came safely to port when so many others perished at sea. The refugee, the displaced person and the person to whom we give the sad name of migrant has truly become the symbol of our age, of a world where we will never be able to halt the march of despair if we cannot turn the roads of necessity into roads of liberty. Such migrations are the result of politics, climate change or ethnic conflict. They are always the roads taken by necessity. Today necessity is a flight from the persecution of which the Rohingya — more than 400,000 refugees, most of them children — are victims. The military operations there must cease, access to humanitarian aid must be provided and the rule of law must be re-established because, as we know, what is going on is ethnic cleansing. France will take the initiative on this issue in the Security Council.
Necessity means leaving to save one’s family when war is raging and when international humanitarian law is no longer respected but becomes a tool to be exploited in the warring parties’ strategy of violence, as it is in Syria. It means exile when the defenders of freedom are the first to be targeted by the powers that be. Protecting refugees is a moral and political duty and one in which France is resolved to play its part, by supporting the United Nations High Commissioner for Refugees wherever he has to intervene; by opening legal paths to resettlement in areas closest to the conflict zones in Lebanon, Jordan and Turkey as well as in the Niger and Chad; and by defending the right to asylum and unequivocal respect for the Geneva Conventions.
In Paris on 28 August, we brought together the African and European countries that have been most directly affected by the migration flows along the central Mediterranean route. We adopted a road map whose priority is combating the smugglers who traffic in despair. We must put an end to these intolerable violations of fundamental human rights by working with the Office of the United Nations High Commissioner for Refugees and the International Organization for Migration to establish a humanitarian infrastructure and by helping countries of origin and transit to better control migration flows.
But while short-term responses are a necessity for managing crises when we are dealing with terrorism and migration, what is at stake today is our ability to muster the political will to address the underlying causes of these sources of instability. Migration and terrorism represent the biggest political challenges that all of us may ever face. If we are to overcome such moral and civilizational challenges, it will be by pursuing a true policy of development, which is why I have decided that France should play its part by devoting 0.55 per cent of national revenue to public development aid for the next five years.
I am grateful for the applause, but I have to temper it somewhat — first, because I know that some people were expecting more, that such aid is never enough, and that France’s response is still not enough, but mainly because it is not money that is the real issue; it is how effectively that money is used. It is what we spend the money on. It is about how we can be better at evaluating and taking responsibility for the money that we all contribute. Of course, I want France to do its part with development aid, but what I really want is for us to bring more innovation and intelligence to our aid, using different methods and taking on greater responsibility on the ground. That is what I want. The challenge we have today is in ensuring that development aid actually reaches the areas where it is needed, simply and efficiently, calculated correctly and for the purpose it was designed for. That was what we wanted to do with the Alliance for the Sahel, for example, which we launched with the European Union, the World Bank and the United Nations Development Programme.
We also have to set clear priorities. The first is investing in education, because it is education that will help us win the fight against the obscurantism that is bringing down entire countries and regions today, both in Africa and the Middle East. I urge the international community to step up in February 2018 in Dakar when we re-establish the World Partnership for Education, which France will co-chair with Senegal. This is a key struggle for us all. We must give girls and boys the opportunity to escape obscurantism and to choose their own future, not the future imposed upon them or the one that we in this Hall would choose for them.
Our second priority is to invest in health and combat major pandemics and malnutrition, because without education or health there can be no hope. In this fight for development, we must also support the role of women, culture and freedom of expression. Wherever the role of women is undermined, there, too, development is undermined, as is a society’s ability to assume its rightful place in the world. These are not trivial issues; this is a deep-seated civilizational struggle. It is our struggle and these are our values, which are not relative but universal on all continents and at all latitudes. Wherever culture is undermined, there, too, our collective ability to rise to challenges is undermined.
That is why UNESCO is today such an important organization and has such a key role to play with respect to ensuring a human face for the world at a time when widespread obscurantism seeks to eradicate its unbelievable diversity. We are fighting so that all cultures and languages can be preserved and so that progress can continue to be made.
Freedom of expression, too, is a most urgent issue. The United Nations must protect the freedom of those who think, reflect and express themselves, in particular the freedom of the press. For that reason, I call for the appointment of a Special Representative of the Secretary-General for the protection of journalists throughout the world; neither the fight against terrorism nor the more demanding world we are living in can justify any inroads upon that freedom.
Finally, I wish to speak on behalf of my fellow Frenchman Jules, who lives on the island of St. Martin. I am thinking of his house, which lies in ruins, and of his fear that this may happen again because of climate change, which is leading to an increasing number of disasters. The future of the world is that of our planet, which is now taking revenge for the folly of humankind. Nature is calling us to task to shoulder our responsibility of humanity and solidarity. It will not negotiate with us, and humankind must defend itself by protecting it. Extreme weather events are exploding the traditional differences between the North and the South. The most fragile are always the principal victims, swept up in a whirlwind of injustice. We are all affected by climatic changes, from China to the Caribbean, in Russia and in the Horn of Africa.
My country promised, before the Assembly, that we would achieve a universal agreement in Paris. That we did and signed it in this very Hall. That agreement is not up for renegotiation. It binds us and rallies us together. To take it apart would mean unraveling a pact not just between States but also between generations. It can be improved; we can have new contributions and fresh input, but we will not backtrack.
I fully respect the decision of the United States. The door will always be open to it. However, we will continue our work, along with all Governments, local governments, cities, businesses, non-governmental organizations and citizens of the world. We have the strength of pioneers, endurance and the certainty and energy of those who wish to build a better world. That better world will lead to innovation and job creation, despite the beliefs of those who see the future only in terms of the past.
We will build such a world right now by making our national contributions, as France has done by adopting its climate plan, which places us on the road to carbon neutrality. On 12 December, we will be meeting in Paris with those who wish to move forward with real solutions by mobilizing public and private funding. Here I confirm that France will play its full role in this respect by allocating €5 billion per year to climate action between now and 2020.
Our unfolding ambition is reflected in the fact that this very afternoon we will be introducing a global pact for the environment aimed at shaping international law for the coming century, with the support of the United Nations agencies.
At a time when some would wish us to stop, we must continue to advance, because climate change and extreme weather events will not stop. Our duty of solidarity and humanity will continue.
Behind every one of our decisions are the voices and lives of the invisible masses whom we must defend, because we in turn were defended in the past. Why do we not heed those voices? Why are we not focusing on what 70 years ago gave humankind the strength to believe in itself: planetary responsibility, the desire for mutual assistance and faith in progress?
When I speak of Bana, Ousman, Kouamé and Jules, I speak about all my compatriots and everyone else’s compatriots, because our security is their security. We are inextricably linked in a community of fate, today and tomorrow. Global balances have changed radically in recent years and the world has become multipolar once again, so we must learn anew the complexity of dialogue as well as the riches it can bring to us.
Our collective action is coming up against obstacles stemming from State instability. In Libya, six years after the military intervention there, I acknowledge, before the Assembly, France’s particular responsibility to ensure that the country regains its stability. The meeting held in La Celle-Saint-Cloud on 25 July enabled us to make progress on the reconciliation necessary for the success of the political process under the auspices of the United Nations. Together with the Secretary-General and his Special Representative, we must succeed in 2018 in organizing elections that will mark the restoration of effective State authority. I will do my utmost to achieve that.
Concerning Venezuela, collective action must enable the upholding of democracy and respect for all political movements. We must give no ground to the dictatorial trends that we see today. In Ukraine, too, we must tirelessly work to ensure the upholding of the commitments undertaken, bring about an effective ceasefire and work together with our partners, particularly Germany, to ensure that the parties to the conflict respect international law and end the conflict.
Multilateralism is facing the challenge of nuclear proliferation, unable to ward off threats that we believed to be past but that have re-emerged today. Pyongyang has crossed a major threshold in terms of military escalation. This is an urgent, collective existential threat. North Korea has not to date given any sign of wishing to negotiate. Its authorities are determined to raise the stakes. Our responsibility, together with all of our partners, including China and Russia, is, through resolve, to bring North Korea to the negotiating table for a political settlement to this conflict. France rejects escalation and will not close any door to dialogue, provided that the conditions are met for such a dialogue to promote peace.
It is that same goal that impels me to defend the nuclear agreement with Iran. Our commitment to nuclear non-proliferation enabled us to reach a solid, robust and verifiable agreement on 14 July 2015 and to ensure that Iran will not be able to acquire nuclear weapons. To denounce that now without proposing anything in its place would be a serious mistake, and failing to uphold it would be irresponsible, because it is a helpful agreement that is vital to keeping the peace at a time when the risk of a collapse into a death spiral is genuine. That is what I told the United States and Iran yesterday. For my part, I hope that we will be able to fulfil the agreement, by working to contain Iran’s ballistic activity and manage the situation after 2020, which the 2015 agreement does not cover. Let us by all means be more demanding, but certainly not by unwinding the results that previous agreements have already achieved. Look at the mess we are in today. Has the lack of dialogue done anything to contain the situation in North Korea for even a moment? What I want for all of us is a world where dialogue, controls and multilateralism provide us with effective, useful weapons.
I do not know whether, 70 years from now, a future successor of mine will have the privilege of addressing the Assembly. Will multilateralism survive the time of doubt and change that we are going through? The fact is that we should be remembering the state that the world was in 70 years ago, shattered by war and stunned by genocides. Right now we need to rediscover the optimism, ambition and courage with which we met those reasons to doubt and the faith in what unites us. We must restore our trust in the universal founding principles of the United Nations, which protect all of us and guarantee our dignity, all over the world.
But why have we ended up where we are? Because we have allowed the idea to take root that multilateralism is a kind of convenient game for diplomats around a table, a tool of the weak. That has gone on for years, because we let ourselves believe that our efforts were stronger and more convincing when we acted unilaterally. But it is not true. Because, sometimes out of cynicism, we let ourselves believe that multilateralism could not fix everything, and so we let deregulation of the world take over. We have been slow to address climate change and the new inequalities that unregulated capitalism creates. We have let the voices of discord shout the loudest. And in that game, the loudest voices win. Time and fading memory have made us forget the history that moulded us and allowed the belief to take root that we are stronger without multilateralism. The challenge that our generation faces today is to be able to get our faith back and to show that in today’s world, nothing is more effective than multilateralism. And why? Because every one of our challenges is global — terrorism, immigration, climate change, the regulation of the digital world. They all have to be addressed multilaterally and on a global scale.
Every time we turn away from multilateralism, the loudest voice wins. But it is only through multilateralism that we can achieve our vision of the world, because it is universal, not regional. Every time we give up on an idea — for example, that the situation of women concerns some people in parts of the world but not others, or that equality is an issue for one civilization but not others — we are abandoning the universality of the values that have brought us together in this Organization. In some countries we have already ceded the race to the strong. And that is because, every time, the great Powers, seated around the Security Council table, have ceded the race to the strong and to unilateralism, and have failed to live up to agreements they signed themselves. They have failed to uphold the glue that keeps multilateralism together — the rule of law. That is what has got us this far and can build sustainable peace.
Today we need multilateralism more than ever, not because it is a comforting notion, and not because it is somewhere for thinking people to take shelter, but because it is about the rule of law, about interaction between peoples and about equality for us all. It is what will enable us to achieve peace and overcome our challenges. And the United Nations is indeed the Organization that can act in full legitimacy to preserve global equilibrium. That is why I want a more responsible, effective and agile United Nations, and why I fully support the Secretary-General’s plans for the Organization and his ambition and commitment to making it equal to the challenges facing our world. We need to get out of our offices and away from meetings with States and Governments and to seek new resources, so that we can see the world as it really is and reconsider some of the dogmas to which we have sometimes clung. We need a Security Council that can make effective decisions, without walling itself off through its right to the veto when mass atrocities are being committed. We need better representation for everyone here and for every continent. We need to coordinate crisis management better with the European Union, the African Union and the key subregional organizations. That is why France will stand beside the United Nations as it implements reform.
In conclusion, I would like to say that it is only in a stronghold such as this that the forgotten voices that I wanted to bring here today can be heard, a stronghold where there is a place for everyone and where everyone can be heard even by those who do not wish to hear. To them I say that a refusal to listen to the oppressed, to victims, allows their miseries to grow and prosper until the day when they overwhelm all the rest of us as well. A refusal to listen means forgetting that at one time or another in our history, we were the oppressed, and others heard our voices. It means forgetting that our safety and security is theirs too, that their lives are connected to ours, and we cannot remain unscathed in a world that is going up in flames. A refusal to listen to those who call for help means believing that walls and borders will protect us.
But it is not walls that protect us, it is our willingness to act and to change the course of history and our refusal to allow history to be written without us even as we imagine we are safe. It is our sovereignty and our sovereign use of force in the service of progress that protects us. A nation’s independence lies in its interdependence. A refusal to listen to those voices would mean believing that their despair is not ours, that we will always enjoy benefits that they can only dream of. But what if those benefits are our whole planet — what if they are peace, justice and freedom? Do we believe that we are the only ones who should enjoy them, tucked away in some corner? If we do not defend those shared benefits, we will all be doomed. We will be watching fires burn that history will blow back on our own children tomorrow.
Today, more than ever, those shared benefits, our common goods, represent our shared interests.
Our security is their security, and there are no sides, no division between those who believe in the rule of law and multilateralism and those who believe in a pragmatic unilateralism. That is a false notion. Our real effectiveness is playing out in this struggle right here. That is why I want to join with everyone here today, united in a belief in a strong, responsible multilateralism. That is our generation’s responsibility, if we do not want to abandon ourselves to fatalism. There is only one kind of courage we need, which is to listen to those voices and not to deviate from the mark we wish to leave on history. We must be constantly aware that we must work to reconcile our interests and our values. Our security is the common good of our planet. Our generation has no choice. It must speak for today and for tomorrow.